Citation Nr: 0433255	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-06 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of left total knee replacement, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1967, and from July 1971 to November 1985.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), dated in April 2003.  

In June 2004, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Remand is required in this case to comply with the VCAA.  VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2004).  

The veteran is receiving a 30 percent rating for his service-
connected left knee total knee replacement.  He seeks a 
higher rating.  He testified during his June 2004 hearing 
that he has received ongoing treatment at the VA Medical 
Center (VAMC), as well as Carolina Pines Hospital, for his 
left total knee replacement.  The record shows that the last 
VA examination was conducted in February 2003 after his total 
knee replacement.  His representative argues that the 
examination was inadequate for rating purposes and not in  
compliance with DeLuca v. Brown, 8 Vet. App. 202, 205-07 
(1995).  He also urges that the RO failed to consider 
intermediate ratings for the veteran's left knee disability.  
Relevant regulation provides that following the prosthetic 
replacement of a knee joint, a 100 percent rating will be 
assigned for one year.  Thereafter, a 60 percent rating is 
warranted if there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 
5262, with a minimum rating of 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.  

In that regard, the representative urges that the examination 
did not address functional loss due to flare ups, nor did it 
provide sufficient findings for an assessment of the 
intermediate ratings found at Diagnostic Codes 5256, 5261, or 
5262.  Accordingly, the veteran should be afforded another VA 
examination to ascertain the degree of impairment caused by 
his service-connected left knee disability.  

Any additional medical records reflecting recent treatment 
would also be helpful, including those identified by the 
veteran during his hearing.  Finally, the veteran should be 
provided appropriate notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for an increased rating; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Ask the veteran to identify all VA 
and non-VA medical care providers that 
have treated him for his left total knee 
replacement and the residuals of that 
surgery since February 2003, and make 
arrangements to obtain those records.  
Specifically make arrangements to obtain 
the veteran's treatment records from 
Carolina Pines Hospital and the 
appropriate VAMC, as discussed during his 
hearing in June 2004.  

3.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
afford the veteran an appropriate VA 
examination of the left knee.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including X-rays if 
indicated, should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of left total 
knee replacement.

The examiner should report the range of 
motion measurements for the left knee 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
knee is used repeatedly.  All limitation 
of function must be identified.   If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should also state whether 
there is severe painful motion; weakness 
in the affected extremity; nonunion of 
the tibia and/or fibula, with loose 
motion, requiring a brace; or evidence of 
ankylosis or recurrent subluxation or 
lateral instability of the knee, and if 
so, to what extent.  The examiner should 
further describe in detail the veteran's 
postoperative left knee scars.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


